BROWN, J.,
dissenting.
I respectfully dissent from the majority’s conclusion that the Heymanns did not have an objectively reasonable belief that the property contained a major defect. The Heymanns- received a detailed inspection report, fifteen pages of which are included in the record, upon which they reasonably relied, and which listed the electrical issues as “Major Concerns” in the Electrical section of the report and as “Concerns” in the Summary section. See Appellant’s Appendix at 512-513. There is no evidence that the inspector chosen by the Heymanns was not qualified, that his inspections were substandard, or that the report was lacking in quality. And the report clearly delineated “Concerns” and “Major Concerns” from “Repairs.” See id. In short, there is no valid reason advanced why it was not objectively reasonable for the Heymanns to rely on the inspector and his report.
Additionally, it is undisputed that the Heymanns gave Fischer until and including February 18, 2006 to agree to remedy the problems. Fischer failed to do so. Fischer’s agent told the Heymanns’ agent “I can’t speak for [Fischer]” and no written agreement to remedy was signed. Transcript at 63. That the Heymanns executed another purchase agreement on the 17th of February is of no consequence here: had Fischer agreed to remedy the problems by the 18th, the Heymanns may have been bound under two purchase *904agreements, a problem of their creation and one with which they would have been left to deal. But Fischer didn’t respond, and although not noted by the trial court, the Purchase Agreement clearly states in separate numbered paragraph 18:
TIME: Time is of the essence. Time periods specified in this Agreement and any subsequent Addenda to the Purchase Agreement are calendar days and shall expire at midnight of the date stated unless the parties agree in writing to a different date and/or time.
Appellant’s Appendix at 528.
Therefore, by its terms, the Purchase Agreement expired at midnight on February 18, 2006.
Accordingly, I would affirm the trial court.